Dismissed and Memorandum Opinion filed August 11, 2020.




                                    In The

                      Fourteenth Court of Appeals

                             NO. 14-19-00993-CV

                      IBIRONKE ONITIJU, Appellant

                                      V.

BEAUTY EMPIRE CORPORATION BEAUTY EMPIRE STORE, BEAUTY
EMPIRE, SOON HI WOO, KU YEL LEE, AND HIN JU KWAK KIM (AKA
                   SEAN KIM), Appellees

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-33544

                        MEMORANDUM OPINION

      This is an attempted appeal from an order signed November 25, 2019.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). The underlying order
in this case fails to dispose of the claims against Hin Ju Kwak Kim.

      On July 3, 2020, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before July 13,
2020. See Tex. R. App. P. 42.3(a). Appellant responded by requesting that this
court abate the appeal pursuant to Texas Rule of Appellate Procedure 27.2 until the
trial court renders a default judgment against appellee Hin Ju Kwak Kim. See Tex.
R. App. P. 27.2. This court denied that request because the rendering of a default
judgment is more than a mere clarification of an order as contemplated by the
Texas Supreme Court in Lehmann. See Lehmann, 39 S.W.3d at 206 & n.92. See
also Coastal Terminal Operators v. Essex Crane Rental Corp., 133 S.W.3d 335,
339 (Tex. App.—Houston [14th Dist.] 2004, no pet.); Iacono v. Lyons, 6 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 1999, no pet.); Leniek v. Evolution Well
Services, LLC, No. 14-18-00954-CV, 2019 WL 438825 at *2 (Tex. App.—
Houston [14th Dist.] Apr. 2, 2019, no pet.).

      Accordingly, the appeal is ordered dismissed for want of jurisdiction. See
Tex. R. App. P. 42.3(a).



                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Spain.




                                         2